Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 10, 11, 15-18, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US. Pub. NO. 2020/0117765 A1; hereinafter “Sengupta”) in view of Sikka et al. (US. Pub. NO. 2019/0325342 A1; hereinafter “Sikka”).

Regarding claim 1, Sengupta teaches a method of recommending a prediction model (see Sengupta, fig. 1, “find AI models”) from among a plurality of different prediction models (see Sengupta, fig. 1, “1 best bet out of 15,000 models evaluated”), each one of the different prediction models having been trained based on a respective training data set, each one of the different prediction models performing in accordance with a respective theoretical performance manifold (see Sengupta, fig. 2, expected outcomes 160, based on historical dataset, para. [0063]), the method comprising: 
receiving, as input, an indication of a region definable in relation to the theoretical performance manifolds of the different prediction models (see Sengupta, fig. 1, target accuracy 145, region 125, para. [0041]); 
for each of the different prediction models, linking the indication of the region to features parameterizing the respective performance manifold (see Sengupta, fig. 4, 410, outliners parameter, split models); and 
identifying one or more portions of the respective performance manifold based on the features determined by the linking (see Sengupta, fig. 9, parameterized China, 2 models expected outcomes vs. target accuracy), the one or more portions having a shape that collectively denote an expected performance of the respective model for the input (see Sengupta, para. [0039,90]); 
comparing the expected performance of the different prediction models for the input (see Sengupta, para. [0048]); and
 based on the comparison, recommending one or more of the different prediction models (See Sengupta, para. [0044-45]).
Sengupta is silent to teaching that where the one or more portions having a volume that collectively denote an expected performance of the respective model. 
In the same field of endeavor, Sikka teaches a method where the one or more portions having a volume that collectively denote an expected performance of the respective model (see Sikka, fig. 4B, para. [0040], geometric space, fig. 5, 508, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta with the teaching of Sikka in order to improve mathematical computation in machine learning and modeling (see Sikka, para. [0003-4]). 

Regarding claim 2, the combination of Sengupta and Sikka teaches the method of claim 1, further comprising, for each of the different prediction models, generating a representation of the respective performance manifold (see Sengupta, fig. 7, para. [0074]).

Regarding claim 3, the combination of Sengupta and Sikka teaches the method of claim 2, wherein the linking and the identifying are practiced in connection with the representations of the performance manifolds of the respective prediction models (see Sengupta, fig. 7-9, para. [0072]).

Regarding claim 10, the combination of Sengupta and Sikka teaches the method of claim 1, wherein each of the different prediction models is trained based on a different training data set (see Sengupta, fig. 4, split model, para. [0037]).

Regarding claim 11. The method of claim 1, wherein the indication of the region is defined as a set of one or more attributes that parameterize at least one of the different models (see Sengupta, fig. 3, 160,125,120,165, para. [0039]).

Regarding claim 15, Sengupta teaches a non-transitory computer readable storage medium tangibly storing instructions that, when executed by at least one hardware processor of a computing system, recommend a prediction model (see Sengupta, fig. 1, “find AI models”) from among a plurality of different prediction models (see Sengupta, fig. 1, “1 best bet out of 15,000 models evaluated”), each one of the different prediction models having been trained based on a respective training data set, each one of the different prediction models performing in accordance with a respective theoretical performance manifold (see Sengupta, fig. 2, expected outcomes 160, based on historical dataset, para. [0063]), the instructions, when performed, causing the computing system to perform functionality comprising: 
receiving, as input, an indication of a region definable in relation to the theoretical performance manifolds of the different prediction models (see Sengupta, fig. 1, target accuracy 145, region 125, para. [0041]); 
for each of the different prediction models, linking the indication of the region to features parameterizing the respective performance manifold (see Sengupta, fig. 4, 410, outliners parameter, split models); and 
identifying one or more portions of the respective performance manifold based on the features determined by the linking (see Sengupta, fig. 9, parameterized China, 2 models expected outcomes vs. target accuracy), the one or more portions having a shape that collectively denote an expected performance of the respective model for the input (see Sengupta, para. [0039,90]); 
comparing the expected performance of the different prediction models for the input (see Sengupta, para. [0048]); and
 based on the comparison, recommending one or more of the different prediction models (See Sengupta, para. [0044-45]).
Sengupta is silent to teaching that where the one or more portions having a volume that collectively denote an expected performance of the respective model. 
In the same field of endeavor, Sikka teaches a system where the one or more portions having a volume that collectively denote an expected performance of the respective model (see Sikka, fig. 4B, para. [0040], geometric space, fig. 5, 508, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta with the teaching of Sikka in order to improve mathematical computation in machine learning and modeling (see Sikka, para. [0003-4]). 

Regarding claim 16, Sengupta teaches a system for recommending a prediction model from among a plurality of different prediction models, each one of the different prediction models having been trained based on a respective training data set, each one of the different prediction models performing in accordance with a respective theoretical performance manifold, the system comprising:
 an electronic interface over which the models are received (see Sengupta, fig. 35); and
 processing resources including at least one processor and a memory coupled thereto (see Sengupta, fig. 35), the processing resources being configured to at least: 
receive, as input, an indication of a region definable in relation to the theoretical performance manifolds of the different prediction models (see Sengupta, fig. 1, target accuracy 145, region 125, para. [0041]); 
for each of the different prediction models, link the indication of the region to features parameterizing the respective performance manifold (see Sengupta, fig. 4, 410, outliners parameter, split models); and 
identify one or more portions of the respective performance manifold based on the features determined by the linking (see Sengupta, fig. 9, parameterized China, 2 models expected outcomes vs. target accuracy), the one or more portions having a shape that collectively denote an expected performance of the respective model for the input (see Sengupta, para. [0039,90]); 
compare the expected performance of the different prediction models for the input (see Sengupta, para. [0048]); and
 based on the comparison, recommend one or more of the different prediction models (See Sengupta, para. [0044-45]).
Sengupta is silent to teaching that where the one or more portions having a volume that collectively denote an expected performance of the respective model. 
In the same field of endeavor, Sikka teaches a system where the one or more portions having a volume that collectively denote an expected performance of the respective model (see Sikka, fig. 4B, para. [0040], geometric space, fig. 5, 508, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta with the teaching of Sikka in order to improve mathematical computation in machine learning and modeling (see Sikka, para. [0003-4]). 

	Regarding claims 17, 18, 25, 26, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3, 10 and 11, respectively. 

Claim(s) 4-8 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Sikka as applied to claims 2 and 17 above, and further in view of Pratusevich et al. (US. 11,423,259, hereinafter “Pratusevich”)

Regarding claim 4, the combination of Sengupta and Sikka teaches the method of claim 2, wherein the generating of the representations of the performance manifolds comprises, for each of the different prediction models:
 determining which of the plurality of features parameterizing the respective model are strongly correlated with performance of the respective model (see Sengupta, fig. 4, para. [0069], transactions from China is a feature strongly correlated with performance); 
based on the features determined to be strongly correlated with performance of the respective model, creating a plurality of parameterized sub-models (see Sengupta, fig. 4, split models, para. [0069]), 
defining the representation of the respective model as the aggregation of the sub-models (see Sengupta, fig. 23, 24, split models).
The combination of Sengupta and Sikka is silent to teaching that comprising:
creating a plurality of parameterized sub-models that, in aggregate, approximate the performance manifold. 
In the same field of endeavor, Pratusevich teaches a method comprising:
creating a plurality of parameterized sub-models that, in aggregate, approximate the performance manifold (see Pratusevich, fig. 3, 360, fig. 1, 144, 146, col. 6, lines 10-35, goodness score high, closer approximation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta and Sikka with the teaching of Pratusevich in order to improve machine learning model generation and performance (see Pratusevich, col. 1, lines 5-15). 

Regarding claim 5, the combination of Sengupta, Sikka and Pratusevich teaches the method of claim 4, further comprising, for each of the different prediction models, generating prototype exemplars for each of the created sub-models, the prototype exemplars for each created sub-model being objects to which the respective model can be applied to result in a match with the respective sub-model (see Pratusevich, fig. 3, 360, fig. 1, 144, 146, col. 6, lines 10-35, goodness score high, closer approximation), the prototype exemplars characterizing the volume and/or shape for an estimated portion of the performance manifold (see Sengupta, para. [0039,90]; see Sikka, fig. 4B, para. [0040], geometric space, fig. 5, 508, fig. 7).

Regarding claim 6, the combination of Sengupta, Sikka and Pratusevich teaches the method of claim 5, wherein the objects are images and/or image collections (see Sikka, fig. 5, 502 image).

Regarding claim 7, the combination of Sengupta, Sikka and Pratusevich teaches the method of claim 4, wherein the generating of the representations is performed prior to reception of the input (see Sengupta, para. [0063], historical dataset).

Regarding claim 8, the combination of Sengupta, Sikka and Pratusevich teaches the method of claim 4, further comprising determining which features are strongly correlated with performance of the model by receiving a user-specified list of one or more features and/or by running a residual network feature extractor (see Sengupta, fig. 17,18, para. [0069-70], flagging data subgroup).

Regarding claims 19-23, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4-8, respectively. 

Claim(s) 9, 12-14, 24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Sikka as applied to claims 1 and 16 above, and further in view of Wilczynski et al. (US. 10,410,090 B1; hereinafter “Wilczynski”).

Regarding claim 9, the combination of Sengupta and Sikka teaches the method of claim 1. 
The combination of Sengupta and Sikka is silent to teaching that wherein the training data sets and/or the input include(s) geospatial and/or geotemporal data.
In the same field of endeavor, Wilczynski teaches the method wherein the training data sets and/or the input include(s) geospatial and/or geotemporal data (see Wilczynski, col. 9, lines 25-60, location data, over time).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching ofSengupta and Pratusevich with the teaching of Wilczynski in order to identify objects in images using AI (see Wilczynski, col. 1, lines 20-25). 

Regarding claim 12, the combination of Sengupta and Sikka teaches the method of claim 1. 
The combination of Sengupta and Sikka is silent to teaching that wherein the indication of the region is defined using a plurality of images.
In the same field of endeavor, Wilczynski teaches the method wherein the indication of the region is defined using a plurality of images (see Wilczynski, fig. 1, image engine 112). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching ofSengupta and Pratusevich with the teaching of Wilczynski in order to identify objects in images using AI (see Wilczynski, col. 1, lines 20-25). 

Regarding claim 13, the combination of Sengupta and Sikka teaches the method of claim 1. 
The combination of Sengupta and Sikka is silent to teaching that wherein the features parameterizing the performance manifolds include spatial extent, National Imagery Interpretability Rating Scale (NIIRS), off-nadir angle, signal-to-noise ratio (SNR), and/or cloud coverage values.
In the same field of endeavor, Wilczynski teaches the method wherein the features parameterizing the performance manifolds include spatial extent, National Imagery Interpretability Rating Scale (NIIRS), off-nadir angle, signal-to-noise ratio (SNR), and/or cloud coverage values (see Wilczynski, col. ,4, lines 10-35; col. 9, lines 25-60, location data, over time).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching ofSengupta and Pratusevich with the teaching of Wilczynski in order to identify objects in images using AI (see Wilczynski, col. 1, lines 20-25). 

Regarding claim 14, the combination of Sengupta and Sikka teaches the method of claim 1. 
The combination of Sengupta and Sikka is silent to teaching that wherein the expected performance of the models reflects accuracy of identifying an object of a given type from new and/or unseen images.
In the same field of endeavor, Wilczynski teaches the method wherein the expected performance of the models reflects accuracy of identifying an object of a given type from new and/or unseen images (see Wilczynski, fig. 5, 508, col. 12, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching ofSengupta and Pratusevich with the teaching of Wilczynski in order to identify objects in images using AI (see Wilczynski, col. 1, lines 20-25). 

Regarding claims 24, 27-29, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 9, 27-29, respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Saltz (2020/0126207), Dong (2015/0039540), Inoshita (2021/0133495) teach ML model generation systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648